Citation Nr: 9924111	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  95-41 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for thrombophlebitis of the 
lower extremities (claimed as a circulation problem).

Entitlement to an increased evaluation for residuals of shell 
fragment wounds to the right thigh, Muscle Group XIV, 
currently rated as 20 percent disabling.

Entitlement to an increased evaluation for residuals of shell 
fragment wounds to the 
right forearm, Muscle Group VIII, currently rated as 
10 percent disabling.

Entitlement to an increased evaluation for residuals of shell 
fragment wounds to the 
right lower leg, Muscle Group XII, currently rated as 
10 percent disabling.

Entitlement to an increased evaluation for residuals of shell 
fragment wounds to the left lower leg, Muscle Group XII, 
currently rated as 10 percent disabling.

Entitlement to an increased evaluation for residuals of shell 
fragment wounds to the left thigh, Muscle Group XIV, 
currently rated as 10 percent disabling.

Entitlement to an increased (compensable) evaluation for 
scars of the left popliteal area and lower legs.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1944 to November 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 1995 and later RO decisions that denied service 
connection for thrombophlebitis of the lower extremities; 
increased ratings for residuals of shell fragment wounds to 
the right thigh (rated 20 percent), right forearm (rated 
10 percent), right lower leg (rated 10 percent), left lower 
leg (rated 10 percent), and left thigh (rated 10 percent); an 
increased (compensable) rating for scars of the left 
popliteal area and lower legs; and a total rating for 
compensation purposes based on individual unemployability.

A September 1995 RO rating decision denied service connection 
for a heart condition, and the veteran appealed this 
determination.  In April 1996, the veteran withdrew this 
appeal and the decision became final.  38 U.S.C.A. § 7105 
(West 1991).


REMAND

A review of the statement of the case and supplemental 
statements of the case sent to the veteran does not show 
consideration of a report from Paul Chang, M.D., with an 
opinion as to the cause of the veteran's thrombophlebitis.  
This evidence is relevant to the claim for service connection 
for thrombophlebitis, and it should be considered by the RO 
and discussed in a supplemental statement of the case.  
38 C.F.R. § 19.37 (1998).

The report of Dr. Chang also relates a low back disability to 
the veteran's service-connected disabilities and, thereby, 
raises a claim for service connection for the a back 
disorder.  This claim for service connection for a low back 
disorder is "inextricably intertwined" to the claim for a 
total rating for compensation purposes based on individual 
unemployability, and these claims should be adjudicated 
simultaneously.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The VA Form 9 from the veteran dated in February 1999 and the 
written argument of the representative dated in June 1999 
constitute an application to reopen the claim for service 
connection for heart disease as secondary to the service-
connected disabilities.  The application to reopen the claim 
for service connection for heart disease is "inextricably 
intertwined" to the claim for a total rating for 
compensation purposes, and these matters should be 
adjudicated simultaneously.  Harris, 1 Vet. App. 180.

A review of the medical reports of the veteran's evaluations 
in the 1990's indicates that he may have symptomatic scars 
and neurological deficits associated with his service-
connected shell fragment wounds.  The evidence also indicates 
that he has neurological deficits associated with non-
service-connected disabilities of the right wrist (carpal 
tunnel syndrome) and low back disorder.  The veteran 
underwent a VA neurological examination in August 1996 and 
the examiner recommended the veteran for EMG 
(electromyograph) studies.  VA EMG and NC (nerve conduction) 
studies were conducted in August 1996, but the studies were 
not reviewed by the examiner who requested them.  
Additionally, the veteran's testimony at a hearing indicates 
that he has pain associated with various service-connected 
disabilities.  

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the disabilities of the right forearm and lower 
extremities.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (1998) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1998).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1998) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

Where the veteran submits a well-grounded claim for a total 
rating based on individual unemployability, the Board may not 
reject that claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In 
Friscia, the Court specifically stated that, where VA has 
merely offered its own opinion regarding whether a veteran is 
unemployable as a result of service-connected disabilities, 
VA has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
appellant's service-connected disabilities have on his 
ability to work.  Friscia, supra at 297, citing 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.327, 4.16(a) 
(1998); Beaty, supra at 538; and Obert v. Brown, 5 Vet. App. 
30, 33 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should undertake appropriate 
development to adjudicate the application 
to reopen the claim for service 
connection for heart disease and to 
adjudicate the claim for service 
connection for a low back disability.

2.  The veteran should be scheduled for a 
VA neurological examination to determine 
the severity of his service-connected 
disabilities.  All indicated studies 
should be performed and all clinical 
findings, including scars, reported in 
detail.  The examiner should be asked 
whether pain associated with any service-
connected disability significantly limits 
functional ability; whether any service-
connected joint exhibits weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
express an opinion as to whether any 
neurological deficits found are due to 
the service-connected disorders or to 
other disabilities, and if due to the 
service-connected disabilities, identify 
the specific nerves involved.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in the 
veteran's case, including the VA EMG/NC 
studies conducted in August 1996.  The 
examiner should express  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
offer an opinion on what effect the 
veteran's service-connected disabilities 
have on his ability to work.

3.  The veteran should be scheduled for a 
VA muscle examination to determine the 
severity of his service-connected 
disabilities.  All indicates studies 
should be performed and all clinical 
findings, including scars, reported in 
detail.  The examiner should be asked 
whether pain associated with any service-
connected disability significantly limits 
functional ability; whether any affected 
joint exhibits weakened movement, excess 
fatigability or incoordination; and if 
feasible, the determinations should be 
expressed in terms of additional range of 
motion loss due to pain, weakened 
movement, excess fatigability or 
incoordination associated with a joint 
affected by the residuals of shell 
fragment wounds.  The examiner should 
support the opinions by discussing 
medical evidence in this case.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
offer an opinion on what effect the 
veteran's service-connected disabilities 
have on his ability to work.

4.  After the above the development, the 
RO should adjudicate the application to 
reopen the claim for service connection 
for heart disease and adjudicate the 
claim for service connection for a low 
back disability.  These determinations 
should reflect consideration of the 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995) dealing with secondary service 
connection of a disability due to 
aggravation by a service-connected 
disability.  The RO should review the 
claim for service connection for 
thrombophlebitis of the lower 
extremities, specifically considering the 
report of Dr. Chang, and the claims for 
increased ratings for the service-
connected disabilities.  The review of 
the claims for increased ratings for the 
service-connected disabilities should 
consider the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 where applicable.

5.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  The should 
be notified that a substantive appeal 
must be filed within 60 days with respect 
to any new issue in order to have it 
considered by the Board with this appeal.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




